Citation Nr: 1609629	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1980 with subsequent Army Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the electronic claims file.

In June 2010, August 2011, August 2012, and August 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidence obtained subsequent to the August 2013 Board remand unfortunately results in the need for further development via another remand.

Subsequent to the August 2013 Board remand, the AOJ, though not directed by the Board, obtained outpatient military dependent records dated from 1983 to 1987.  These treatment records show that there were elevated blood pressure readings as early as 1983 and that in December 1984 the Veteran was expected to take weekly blood pressure readings in light of the history of hypertension while pregnant.  An October 2011 VA medical nexus opinion is based on a finding of no further elevation of blood pressure with a diagnosis of hypertension after the 1980 pregnancy until 2000.  In light of these additional records, an addendum to the October 2011 VA medical opinion is needed.

In a July 2014 statement, the Veteran reported that she had been treated for hypertension at Martin Army Hospital at Fort Benning, Georgia, for the past 25 years and indicated that these records should be considered in her appeal.  In light of the evidence showing elevated blood pressure readings as early as 1983, these treatment records are potentially relevant as to whether the current hypertension is related to the in-service pregnancy and preeclampsia in July and August 1980.   A complete set of these treatment records are not in the electronic claims file and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outpatient military dependent treatment records from Martin Army Hospital at Fort Benning, Georgia, from 1989 to the present.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the October 2011 VA examiner for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The Veteran should only be scheduled for another physical examination if the October 2011 VA examiner or the new medical professional deems it necessary.  With consideration of the medical evidence showing elevated blood pressure readings as early as 1983 and the need to monitor blood pressure on a weekly basis in December 1984, the October 2011 VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current hypertension is related to active service, to include the in-service pregnancy.  With consideration of the medical evidence showing elevated blood pressure readings as early as 1983 and the need to monitor blood pressure on a weekly basis in December 1984, the October 2011 VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current hypertension began in the first post-service year following discharge in June 1980 during which time the Veteran had preeclampsia in July and August 1980.

If the October 2011 examiner is unable to provide an opinion without resorting to speculation that fact must be stated and the reasons why an opinion cannot be provided without resorting to speculation explained.  A complete rationale for any opinion offered must be provided.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) with a copy to her representative.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




